DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first bit array" in line 1.  There is insufficient antecedent basis for this limitation in the claim. While claim 2 recites a “first bit array”, claim 7 does not depend on claim 2, and thus no antecedent basis is found for the limitation in claim 7. Claim 16 recites a similar limitation and similar analysis applies to this claim as well. For prior art purposes, claim 7 will be interpreted as if it included the limitations of claim 2 and claim 16 will be interpreted as if it included the limitations of claim 11, since this is the only way the “first bit array” would make sense in the context of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gawrys (U.S. Publication 2020/0175766) in view of Connelly (U.S. Publication 2020/0118330), Zhang (U.S. Publication 2016/0360104), and Rohlf (U.S. Publication 2017/0329801).

As to claim 1, Gawrys discloses a method for traversing content for rendering on a display of a client computing device, the method performed by the client computing device, the method comprising:
receiving a metadata structure indicating a structured tree of nodes of different levels of detail of the content, the metadata structure received over a network from a server (fig. 5; p. 2, section 0022-0027; metadata indicating a tree data structure with various levels is searched and fetched from a cloud server);

Gawrys does not disclose, but Connelly does disclose that the content is HLOD content, the structure is different levels of detail of the HLOD content, and the representation is of a level of HLOD content (fig. 1; p, 3 section 0035-0036; p. 4, sections 0039-0040; p. 5-6, section 0049; p. 6, sections 0053-0054; HLOD content is fetched and different levels of detail are represented in a rendering). The motivation for this is to enable modeling at a server which then serves tiles to a client for rendering (p. 1, section 0005). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Gawrys to use content that is HLOD content, a structure that is different levels of detail of the HLOD content, and a representation that is of a level of HLOD content in order to enable modeling at a server which then serves tiles to a client for rendering as taught by Connelly. 
Connelly discloses HLOD content as noted above. Connelly does not disclose, but Zhang does disclose transforming a current camera sphere for a view of the content to be rendered into an object space to create a camera object space ellipsoid (p. 5, section 0068-p. 6, section 0072; each sphere/ellipsoid/spherical shape/etc. is transformed into a common sphere/ellipsoid/spherical shape/etc.; since a sphere is a type of ellipsoid, transformation from sphere to sphere or sphere to non-spherical ellipsoid would read on the claimed transformation). The motivation for this is to 
Connelly discloses HLOD content as noted above. Connelly does not disclose, but Rohlf does disclose determining nodes of the at least one level of the structured tree of nodes of the content required for rendering based on a comparison of the generated object space representation and the camera object space ellipsoid (p. 3, section 0028; p. 9, section 0100-p. 10, section 0105; p. 10-11, section 0108; the generated representation of nodes is compared with the bounding sphere, which is an ellipsoid, corresponding to the camera view volume) and requesting data for the determined nodes of the at least one level of the structured tree of nodes of the content from the server (p. 9, section 0100-p. 10, section 0105; if a node of the tree corresponding to the needed level of detail is in the viewing volume and not in memory, it is requested and sent from a remote server). The motivation for this is that the server can be used to store an entire image and map database (p. 5, sections 0048-0050). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Gawrys, Connelly, and Zhang to determine nodes of the at least one level of the structured tree of nodes of the content required for rendering based on a comparison of the generated object space representation and the camera object space ellipsoid and request data for the determined nodes of the at least one level of the structured tree of 

As to claim 10, see the rejection to claim 1. Further Gawrys discloses a display and a processor connected to the display performing operations (p. 3, section 0033; p. 5, sections 0051-0053). 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gawrys in view of Connelly, Zhang, and Rohlf and further in view of Wyman (U.S. Publication 2016/0203635).

As to claim 6, Connelly discloses HLOD content as noted in the rejection to claim 1. Further, Rohlf discloses determining nodes of the at least one level of the structured tree of nodes of the content required for rendering based on a comparison of the generated object space representation and the camera object space ellipsoid, as noted in the rejection to claim 1. Rohlf does not disclose, but Wyman does disclose, where this comprises:
transforming frustum planes of a viewable field of the current camera position into the object space (p. 2, sections 0026-0027; the frustum plane is transformed by  projecting into the graphic object/primitive space); testing a visibility of cells in the generated object space representation using the transformed frustum planes (p. 2, section 0027; p. 6, section 0065-0069; a visibility or occlusion of each cell is calculated); and adjusting values of a second bit array in which each bit represents a node in a 

As to claim 15, see the rejection to claim 6.

Conclusion
Claims 2-5 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 2, Connelly discloses HLOD content as noted in the rejection to claim 1. Further, Rohlf discloses determining nodes of the at least one level of the structured tree of nodes of the content required for rendering based on a comparison of the 
Wyman discloses aligning a precomputed sampling skeleton of the current camera sphere in the object space with the generated object space representation at a current camera position (fig. 7a; p. 8, sections 0083-0085; grid cells are aligned to a view frustum based on an eye camera position) as well as a sample visibility bit mask (p. 8, section 0085). The references do not combine to teach determining the nodes of the at least one level of the structured tree of nodes of the HLOD content intersecting the sampling skeleton and adjusting values of a first bit array in which each bit represents a node in a relative grid encasing the current camera sphere in the object space such that designated values indicate a node is determined to intersect the sampling skeleton, along with the other limitations of claim 2, and claim 1, on which claim 2 depends. Similar analysis applies to claims 4, 11 and 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612